Citation Nr: 9917494	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This matter arises from a July 1994 rating decision from the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board of Veterans' 
Appeals (Board) remanded the case in May 1997 to schedule a 
Travel Board Hearing as requested by the veteran.  He failed 
to appear for that hearing scheduled in August 1997 and the 
case was returned to the Board.  In September 1997, the Board 
remanded the case for additional development of the veteran's 
claims.  The RO has complied with the Board's request for 
development.  A supplemental statement of the case was issued 
by the RO in March 1998, and the case has been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a back 
disorder and the veteran's period of active military service.  

2.  There is no medical evidence of a nexus between a left 
leg disorder and the veteran's period of active military 
service.

3.  The veteran did not engage in combat with the enemy 
during service, and there is no credible supporting evidence 
verifying the claimed in-service stressors.  


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a back disorder and a left leg disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Post-traumatic stress disorder was not incurred during 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


I.  Service Connection for a Back Disorder and Left Leg 
Disorder

In the instant case, the veteran asserts that he injured his 
back during service when he slipped and fell on a wet floor.  
He also maintains that he sustained a shrapnel injury to his 
left shin during a mortar attack.  The record includes 
medical diagnoses of degenerative joint disease of the 
cervical and lumbosacral spines in the form of VA examination 
reports dated in 1994.  Further, VA examination has revealed 
irregular scars on the bilateral anterior tibial areas of the 
legs (midshaft) which the examiner commented were possibly 
due to shrapnel wounds.  The Caluza requirement of a medical 
diagnosis of current disability has been met for both the 
back and left leg claims.  Further, the Board presumes the 
credibility of the veteran's testimony regarding the 
inservice injuries. King.  The remaining question to be 
answered is whether the record includes medical evidence of a 
link or nexus between the current disorders and the veteran's 
service.  The Board again emphasizes that the veteran himself 
is not competent to offer opinions as to medical causation.  
Espiritu.  With matters of medical causation, there must be 
medical evidence. 

Turning to the record, the Board first observes that service 
medical records do not document any back or left leg 
complaints or injuries.  Significantly, his separation 
examination report of September 1968 shows that his spine and 
other musculoskeletal system were clinically evaluated as 
normal.  There is otherwise no medical evidence of a 
continuity of back and/or left leg symptomatology after 
service to show a nexus to service. 

The VA examination report of June 1994 noted a one centimeter 
irregularly shaped scar on the anterior tibial areas of both 
the veteran's legs.  Despite the examiner's assertion that 
these scars were "possibly" secondary to shrapnel, in the 
context of the examination report and in view of the lack of 
any evidence other than the veteran's assertions and 
testimony regarding a shrapnel injury, the Board is unable to 
find that the examiner's comment is sufficient to show a 
nexus to service for well-grounded purposes.  See Hicks v. 
West, No. 93-1222, slip op. at 7 (U.S. Vet. App. Dec. 9, 
1998); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[setting forth the spectrum of language as to the degree of 
certainty necessary in a medical opinion in order to 
establish a plausible medical nexus].

Therefore, while the truthfulness of the veteran's testimony 
that he sustained injury to his back and left leg during 
service is presumed, the Board still finds that the claims 
remain not well grounded as there is no medical evidence in 
either instance of a current disability that is related to 
military service.  38 U.S.C.A. § 5107(a).  With respect to 
both claims for service connection, the Board is aware of no 
circumstance in this matter which would constitute notice to 
the VA that relevant evidence may exist or could be obtained, 
which, if true, would serve to render plausible the veteran's 
claims for service connection denied herein.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997).  Although the veteran 
reported treatment for his back immediately following 
service, and the RO requested information from the veteran to 
obtain those records, the veteran failed to respond to the 
inquiries.  As the claim is not well grounded, the duty to 
assist does not attach and the RO is not required to expend 
further effort to obtain such information.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom., Epps v. West, 118 S. Ct. 2348 ( 1998).

The Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities denied 
herein.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Finally, in reaching its determinations, the Board recognizes 
that the RO denied the veteran's claims on the merits, while 
the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).


B.  Service Connection for PTSD

For well-grounded purposes, the veteran's assertions 
regarding inservice stressors are presumed to be truthful.  
King.  Further, the Board finds that the record includes a 
medical diagnosis of PTSD which appears in the context of the 
VA examination report of June 1994 to be linked by the 
examiner to combat stressors.  The Board therefore finds that 
the PTSD claim should be viewed as well-grounded under 38 
U.S.C.A. § 5107(a).  Further, the several attempts by the RO 
to obtain additional service records and to verify the 
claimed stressors are adequate to fulfill the duty to assist 
the veteran.  

With regard to PTSD claims, there must be (1) medical 
evidence establishing a clear diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal 
connection between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet App. 128, 138 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996).  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
or not the veteran engaged in combat with the enemy.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994).  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Mere service in a combat zone is not 
sufficient.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

The Board must first determine whether the veteran engaged in 
combat which would allow for relaxed evidentiary requirements 
in establishing that a service-induced stressor occurred.  
38 U.S.C.A. § 1154(b).  After reviewing the evidence of 
record, the Board concludes that the veteran did not engage 
in combat with the enemy.  The veteran's military 
occupational specialty (MOS) as identified in his service 
personnel records and Form DD214 was that of an auto 
mechanic.  His service personal records also indicated that 
he was a group guard in April 1968.  However, there is no 
indication in the record that this activity involved combat.  
The veteran alleged that he was engaged in combat to the 
extent that he was required to fire during guard duty and was 
subjected to daily sapper attacks.  He testified during his 
March 1995 hearing that he served in his assigned MOS during 
service, but that he also was assigned to guard the perimeter 
of two air bases on different occasions.  Personnel records 
do show assignment as a group guard in April 1968, but 
without more, the fact that he was assigned as group guard 
does not suffice to establish combat.  Likewise, the Board is 
unable to view personal records which document his 
participation in counterinsurgency operations as sufficient 
without more to show that he participated in combat.  
Moreover, his personnel records and Form DD 214 do not 
reflect the receipt of any citation or award of valor 
indicating combat.  Accordingly, as the Board concludes that 
38 C.F.R. § 1154(b) is not for application, the veteran must 
provide independent evidence to corroborate his statements 
regarding service related stressors.  

In May 1994, the veteran submitted a statement that the hut 
right next to his took a direct hit during the 1968 Tet 
Offensive.  He later elaborated that everyone in the hut was 
killed and he participated in the clean up.  He reported that 
someone he knew named John Synoble was killed in this 
incident.  However, he failed to provide additional 
information specific to the incident that would allow 
verification of the soldier's death.  He also stated that he 
was "scared to death" during his entire tour in Vietnam.  
The veteran also reported his work at guard duty as a 
stressful event and said that he continued to suffer 
nightmares and flashbacks, in particular a recollection of a 
Vietnamese woman and young boy who had been "caught in the 
wire" and killed during the night.  

The veteran's PTSD was diagnosed by a VA physician in July 
1993 based upon the veteran's report of Vietnam experience.  
The veteran reported combat related dreams nightly and stated 
that he had "little hand to hand combat," but was subjected 
to much mortar and rocket fire at his base.  He did not 
report any specific incident but indicated that he had never 
been so scared in his life.  

In June 1994, the veteran was afforded a VA examination for 
PTSD.  The examiner noted that the veteran's guard duty 
exposed him to heavy and constant artillery.  He stated that: 
"suffice it to say he was exposed to a considerable amount 
of combat and stress and recalls being more scared then he 
ever was in his life before."  The examiner noted that the 
veteran was a credible historian.  He reported a diagnosis of 
PTSD, chronic, severe; probable superimposed major depressive 
disorder, recurrent.  

While the veteran has a diagnosis of PTSD, there is no 
independent verification of the veteran's reported stressors.  
Again the Board stresses that despite the veteran's 
assertions as to his military experiences, the law requires 
corroboration that the claimed in-service stressors actually 
occurred when there is a finding that the veteran did not 
engage in combat.  A medical opinion, such as is provided 
here, which is based on history provided by the veteran is 
not sufficient to establish the occurrence of such stressors.  
See Cohen, 10 Vet. App. at 142-3.

In reaching the conclusion that the veteran has failed to 
establish the presence of a verified stressor, the Board 
notes that the veteran's medical diagnosis of PTSD is based 
in part upon his own report of history.  The Court, in 
interpreting 38 C.F.R. § 3.304(f) has stated that "the 
appellant's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1998).  Moreover, the Court 
has further stated that "something more than medical nexus 
evidence is required to fulfill the requirement for 'credible 
supporting evidence'. . . credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence."  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As it is clear from the record that the veteran's diagnoses 
of PTSD rests in part upon his assertions of stressors during 
his military service, none of which have been independently 
verified, his claim must fail.  Accordingly, as the 
preponderance of the evidence is against the veteran's claim, 
entitlement to service connection for PTSD is denied.  It 
follows that the positive and the negative evidence is not in 
a state of equipoise so as to otherwise provide a basis for 
favorable resolution of the veteran's claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

In closing, the Board notes that in an effort to verify the 
veteran's report of stressors, the RO sent him a letter in 
November 1997 that clearly outlined the necessity of 
additional information to support his claim.  The veteran 
failed to respond.  The RO also attempted to confirm the 
death of the man identified by the veteran but was unable to 
do so with available information.  Although the VA is 
required to assist a veteran once a well-grounded claim has 
been established, it is clearly recognized by the Court that 
the duty to assist "is not a one-way street," and the RO 
can only proceed so far without help from the veteran 
himself.  See Warmhoff v. Brown, 8 Vet. App. 517, 522 (1996).


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

